Title: From Thomas Jefferson to James Oldham, 12 October 1807
From: Jefferson, Thomas
To: Oldham, James


                        
                            Sir
                            
                            Washington Oct. 12. 07.
                        
                        I have this day made a remittance to mr Jefferson out of which he will be enabled to pay you the balance of
                            82. D 06 C for which therefore be so good as to call on him: I have a job of 4. Pembroke tables on hand at Monticello, but
                            we have not the Mahogany for the tops. they are to be 2 f 3. I. square in the bed, & the leaves half the breadth of the
                            beds, so as to be 4 f 6 by 2 f 3 when the leaves are up. 2 planks of mahogany 10. f. by 2 f. 4 I. each would make the tops
                            of the 4. tables. will you be so good as to chuse & procure for me 2. planks of 2 f. 4. I. by 10 f. of very fine
                            mahogany & forward them to Monticello by the boats addressed to mr Higginbotham who will pay the carriage. I name 2. f.
                            4 I. for the width that they may work to 2 f. 3 I. clean. let me know the cost and it shall be immediately remitted to
                            you. I salute you with great esteem.
                        
                            Th: Jefferson
                            
                        
                    